Exhibit 10.7a

 



LIVEDEAL, INC.

 

AMENDMENT NO. 1

TO

CONVERTIBLE NOTE PURCHASE AGREEMENT

 

Up to $10,000,000 Principal Amount

Convertible Notes

 

October 29, 2014

 

Kingston Diversified Holdings LLC

535 Burleigh Private

Ottawa, Ontario K1J 1J9

Canada

 

This is Amendment No. 1 (the "Amendment") to that certain Convertible Note
Purchase Agreement, dated January 7, 2014, by and between the undersigned,
LiveDeal, Inc., a Nevada corporation (the "Company"), and Kingston Diversified
Holdings LLC (the "Purchaser"). Pursuant to such Agreement, the Company proposed
to issue and sell to the Purchaser for cash up to $5,000,000 in principal amount
of the Company's Convertible Notes (collectively, the "Notes"). The Notes were
to be issued pursuant to and subject to the terms and conditions of such
Agreement (the terms "Agreement" or "Purchase Agreement" as used therein or in
any Exhibit or Schedule thereto shall mean such Agreement and the Exhibits and
Schedules thereto individually and collectively as they may from time to time be
modified or amended). As of the end of the Company's 2014 fiscal year, the
Company had not issued and sold any Notes to the Purchaser.

 

1.      Explanatory Provisions. This Amendment (i) increases the maximum
principal amount of the Notes to $10,000,000 in principal amount, (ii)
eliminates the original issue discount provision of Section 1.2(a) of the
Agreement and replaces it with an execution payment, as set forth in Section 3
of this Amendment, and (iii) provides certain additional adjustments to the Note
Conversion Price and to the Warrant Exercise Price. The Amendment shall not
become effective unless, on or before November 30, 2014, the Company shall have
issued and sold Notes to the Purchaser in the aggregate principal amount of not
less than $100,000. Except as otherwise specifically set forth in this
Amendment, all of the definitions, obligations, terms, and conditions set forth
in the Agreement remain unaltered and in full force and effect.

 

2.      Conditions Precedent and Subsequent Deemed Modifications. Although the
Company may now issue and sell Notes to the Purchaser in excess of an aggregate
of $5,000,000 in principal amount up to a maximum of $10,000,000 in principal
amount, the conversion provisions thereof and the contingent grants of Warrants
as referenced therein shall be stayed unless and until the Company shall have
complied with the approval provisions set forth in Section 12.12 of the
Agreement, which provisions shall be deemed to apply to such incremental Notes
and related Warrants; provided, however, that the Company need not commence its
commercially reasonable efforts to obtain any approvals of its stockholders
required under the Company's Organizational Documents, applicable law and/or the
listing rules and regulations of the NASDAQ Capital Market in connection with
the transactions contemplated by this Amendment until fifteen (15) calendar days
following the filing of its Annual Report on Form 10-K. for its fiscal year
ended September 30, 2014; provided, further, that the Company may use a Proxy
Statement for a regular or special meeting of its stockholders in lieu of an
Information Statement as so specified in Section 12.12 of the Agreement. Unless
otherwise specified in the Amendment, until all of such approvals in connection
with this Amendment have been obtained, the terms and conditions of any Notes
issued or issuable shall be in accordance with the terms and conditions of the
Agreement. From and after the date on which such approvals have been obtained,
the terms and conditions of any then-issued and outstanding Notes and, if
granted in connection with the conversion of any Notes, the terms and conditions
of any such related Warrants then outstanding shall be deemed modified to comply
with the terms and conditions set forth in this Amendment as if such outstanding
Notes or Warrants had been issued or granted, as applicable, on such date.

 

 

 

 

 



 1 

 

 

3.       Payment of Purchase Price [Subsection 1.2(a)]; Initial Conversion
Payment. Section 1.2(a) of the Agreement is hereby deleted in full. Not later
than three (3) Business Days after the first conversion by the Purchaser of any
of the Notes, the Company shall cause to be delivered to the Purchaser that
number of unregistered, restricted shares of the Company's common stock as shall
equal five percent (5%) of the quotient of $10,000,000 divided by the Note
Conversion Price in respect of such first conversion. Unless and until the
occurrence of such conversion, the Company shall not owe any Initial Conversion
Payment or equivalent to the Purchaser.

 

4.       Additional Adjustments To Note Conversion Price. In addition to, and
without modification of, any other provision of Section 2.3 of the Note, this
Amendment will add a new subsection (e) thereto to read as follows: "So long as
this Note is outstanding, the Conversion Price then in effect shall be subject
to successive adjustments, on a continuous basis, in the event that the mean
average of the daily VWAP for any ten (10) consecutive Business Days is less
than the then current Conversion Price. In each such event, the Conversion Price
shall be reduced to such mean average. Notwithstanding the foregoing, in no
event shall the Conversion Price (i) be increased by any subsequent increase in
such ten (10)-Business day VWAP following any reduction in the Conversion Price
or (ii) be reduced below $0.70 per share pursuant to this Section 2.3(e), as
such per-share "floor" price may be adjusted by any forward splits or reverse
splits or consolidations that may occur from and after the date of the Purchase
Agreement. For the sake of clarity, the provisions of this Section 2.3(e) are in
addition to (not in lieu of) the provisions set forth in Section 12.13 of the
Purchase Agreement."

 

5.      Additional Adjustments to Warrant Exercise Price. In addition to, and
without modification of, any other provision of Section 11 of the Warrant, this
Amendment will add a new subsection (j) thereto to read as follows: "So long as
this Warrant is outstanding, the Exercise Price then in effect shall be subject
to successive adjustments, on a continuous basis, in the event that the mean
average of the daily VWAP for any ten (10) consecutive Business Days is less
than the then-current Exercise Price. In each such event, the Exercise Price
shall be reduced to such mean average. Notwithstanding the foregoing, in no
event shall the Exercise Price (i) or (ii) be reduced below $0.77 per share
pursuant to this Section 11(j), as such per-share "floor" price may be adjusted
by any forward splits or reverse splits or consolidations that may occur from
and after the date of the Purchase Agreement. For the sake of clarity, the
provisions of this Section 11(j) are in addition to (not in lieu of) the
provisions set forth in Section 12.13 of the Purchase Agreement."

 

6.       Incorporation Of All Miscellaneous Provisions. All of the Miscellaneous
provisions of the Agreement, with the sole exception of Section 12.14, are
incorporated herein by reference as if set forth in full hereat.

 

7.       Preparation of Amendment/Independent Counsel. After Purchaser and the
Company negotiated between themselves, this Amendment was prepared by Baker &
Hostetler LLP, as special counsel to the Company. Baker & Hostetler LLP has not
acted as legal or business counsel to any other party, including Purchaser.
Purchaser acknowledges that it has had the opportunity to review this Agreement
with its own legal and business counsel.

 

 

 

 



 2 

 

 

If you are in agreement with the foregoing, please sign in the space provided
below.

 

 

COMPANY:

 

LIVEDEAL, INC., a Nevada corporation

 

 

By: /s/ Jon Isaac                         

Name: Jon Isaac

Its: Chief Executive Officer

 

 

The foregoing is hereby accepted and

agreed to, as of the date first above written,

by Purchaser signing below:

 

PURCHASER:

 

KINGSTON DIVERSIFIED HOLDINGS LLC

 

By: /s/ Tudor Mihai Gavrila                     

Name: Tudor Mihai Gavrila

Its: Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 3 

 